Buchanan, J.
This is an action in diminution of the price of a tract of land purchased by the plaintiff of defendant, for deficiency of quantity.
The defence is that it was a sale per aversionem.
The defendant had judgment, and the plaintiff has appealed.
The description of the land in the conveyance is as follows: “A tract of land situated in this parish at the place called 1 Village,’ where the said vendor now resides, containing twenty-six arpents front and bounded above by land of Elijah Adams, and below by land of Mareelin, f. m. c., with the special reservation of four superficial acres from the upper line, which four acres have been sold by the present vendor to O. F. Hornsby before this day as he declares; the tract, object of this sale, containing, after the above reservation, eight hundred and fifty superficial arpents more or less,” which said tract of land was originally described, in four different tracts, which the said A. Adams purchased at different times, to-wit: the tract above at the succession sale of Joel Robertson — the middle one at the succession sale of John Thomas, and the one below at the succession sale of Isaaa Alston, all of which sales are recorded in the files of the recorder’s office, in this parish, to .which said files the parties refer themselves for further and more particular description. From the documents referred to in this description the land appears to front on the Mississippi river.
Such a description of land sold has frequently been decided by the Supreme Court to come within the provision of the 2471st Article of the Civil Code, and consequently to exclude the action quanti minoris. Curry v. Archinard, 5 N. S., 240. Johnston v. Quarles, 3 L. Rep.,92. Graftston, curator, v. Wells, 4 L.Rep., 536. Hoover v. Richards, 1 Rob., 36. See also Civil Code, Art. 850.
It is therefore ordered, adjudged and decreed that the judgment of the court below be affirmed with costs.